DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on February 9, 2021 is acknowledged.  The traversal is on the ground(s) that there is a greater burden on applicant to file additional applications than there would be on the examiner to examine multiple inventions.  This is not found persuasive because “relative burden” is not a criterion for determining whether or not restriction is warranted. The criterion is whether or not there is an undue burden on the examiner to search and examine multiple inventions, and the examiner has demonstrated why this is the case.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Regarding claim 15, applicant did not elect a preservative. 

Claim Interpretation
Applicant has recited a cleaning system comprising a first composition comprising a solid blend. Based on the examiner’s reading of the specification, the “broadest reasonable” interpretation of the first composition as a whole is that it is a 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear which cleaning agents applicant means by “first alkaline cleaning agent”, “detergent salt”, “non-foaming emulsifying agent” and “second alkaline cleaning agent”. While one might argue that the person of ordinary skill in the cleaning art can determine what constitutes an “alkaline cleaning agent”, etc., the choices disclosed in the specification are quite limited, in some cases to just one species. In addition, applicant has disclosed that sodium hydroxide and potassium hydroxide are unsuitable as alkaline cleaning agents, as they are too corrosive. 
The examiner recommends that suitable species of each constituent, based on the disclosure, be recited in Markush form to overcome this rejection.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Maharaj, US 6,631,682. The reference discloses a non-aqueous, two-part, powder . 
It would have been obvious at the time of filing to make such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a surfactant composition. Where more than one cleaner is disclosed as suitable for a given purpose, it would be obvious to employ more than one, even where use of one is disclosed, in the absence of teachings to the contrary or evidence of unexpected results. It would be obvious to substitute sodium xylene sulfonate for the sodium benzene sulfonate disclosed as the preferred emulsifying/wetting agent in the alkaline formulation, because the reference discloses that other alkylaryl materials are suitable for the purpose, sodium xylene sulfonate is a closely related alkylaryl cleaning agent, and it is specifically disclosed as having the properties desired in an emulsifying/wetting agent. The person of ordinary skill in the surfactant art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).
Allowable Subject Matter
Applicant’s elected composition is allowable.
	
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is the reference relied upon above. It does not .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Mr. James Seidleck, may be reached at (571) 272-1078.

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 



/JOHN R HARDEE/Primary Examiner
Art Unit 1761